El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal. Según entendemos los hechos de esta petición los enales *163son algo dudosos, fue presentada una denuncia en cierta ' ocasión contra el peticionario, o sea en agosto 17, 1917, en la Corte Municipal de Aguadilla, y posteriormente, o sea en julio 31, 1920, se formuló una acusación contra él en la Corte de Distrito de Aguadilla por el mismo delito; que en diciembre 21, 1920, el peticionario presentó una moción soli-citando el sobreseimiento de la acusación por virtud del ar-tículo 448 del Código de Enjuiciamiento Criminal, toda vez que no se babía celebrado el juicio dentro1 del término de ciento veinte días (a contar y después de una fecha que no se menciona); que en 21 de febrero presentó una moción semejante por no haberse celebrado el juicio dentro de los ciento veinte días después de iniciado el proceso. No esta-mos seguros de que en la petición no se trate de decir que no hubo ningún juicio desde la primitiva causa en la corte municipal iniciada en agosto de 1917. El peticionario no expresa que los ciento veinte días debían contarse desde la presentación de la acusación como exige el artículo 448, supra.
El peticionario también présentó una moción el mismo día alegando varias cuestiones, a saber: que el Gran Jurado no tenía derecho a considerar un caso de misdemeanor y que el supuesto misdemeanor fue cometido por lo menos tres años antes, estando por tanto prescrito. Independientemente del hecho de que debe alegarse la prescripción, en la causa es evidente que estas cuestiones particulares podían todas ser consideradas por medio- de una apelación y que el peticio-nario no pudo ser perjudicado por una demora.
En el caso de Dyer v. Rossy, 23 D. P. R. 772, resolvimos que procedía el auto de mandamus para obligar a un juez a sobreseer una causa cuando el juicio había sido demorado por más de ciento veinte días desde la radicación de la trans-cripción en apelación en la corte de distrito. En ese caso, sin embargo, la petición expresaba las causas alegadas por el fiscal y tuvimos la oportunidad de juzgar si eran o no causas justas.
*164El artículo 448 del Código de Enjuiciamiento Criminal prescribe en su párrafo primero lo siguiente:
“Artículo 448. — A menos que exista justa causa contraria, el tribunal decretará el sobreseimiento del proceso en los casos siguien-tes: * * *”
De modo que cuando una corte se ha negado a sobreseer una causa la presunción sería que la corte ha negado así dicho sobreseimiento porque había suficiente motivo para ello y por tanto el peticionario debe destruir la presunción de que la negativa se fundaba en buena causa.
No estando convencidos de la petición prima facie de que el caso del peticionario fue demorado sin justa causa, debe denegarse el auto.

Denegada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.